NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 11, 2018*
                                 Decided May 11, 2018

                                         Before

                      DIANE P. WOOD, Chief Judge

                      DANIEL A. MANION, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

No. 17-3269

TRINA L. CARPENTER,                            Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Northern District of Illinois,
                                               Eastern Division.

      v.                                       No. 17 C 4683

JESSE WHITE, et al.,                           Harry D. Leinenweber,
      Defendants-Appellees.                    Judge.

                                       ORDER

       Trina Carpenter appeals the dismissal of her suit against employees of the Illinois
Secretary of State’s office involved in the suspension of her driver’s license. Her
complaint seems to assert that her license would not have been suspended (for unpaid

      * The defendants were not served with process in the district court and are not
participating in this appeal. We have agreed to decide this case without oral argument
because the brief and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. Fed. R. App. P. 34(a)(2)(C).
No. 17-3269                                                                           Page 2

tickets) had the defendants not failed to intervene in the mortgage fraud, identity theft,
and other misfortunes that, she says, caused the non-payment—and that have been the
subject of prior cases before us, see Carpenter v. City of Chicago, No. 17-3046, 2018 WL
1633471, at *1 (7th Cir. Apr. 5, 2018) (nonprecedential decision) (Carpenter II); Carpenter
v. PNC Bank, Nat’l Ass’n, 633 F. App’x 346, 347 (7th Cir. 2016) (Carpenter I). At screening
the district court surmised allegations that Carpenter was deprived of her driver’s
license without due process of law, but dismissed the complaint in part because
Carpenter had state-court remedies available. Carpenter then amended her complaint,
but the district court again concluded that it failed to state a claim on which relief may
be granted, see 28 U.S.C. § 1915A(b)(1). We affirm the judgment.

       As in her prior cases, Carpenter does not discuss any error in the district court’s
screening order. In fact, her brief is nearly identical to the one she filed in Carpenter II,
except she has added a paragraph explaining that her daughter has had another vehicle
impounded and that she has “turned in a great amount of evidence” of the Secretary’s
negligence to the district judge in this case. She also expands her summary of
complaints about her troubles that she has brought to various federal agencies, from the
Department of Justice to the United States Postal Service. To the extent she presents a
legal argument, it pertains to a dispute with PNC Bank that was addressed in
Carpenter I.

       Because Carpenter fails to identify any errors committed by the district court, she
treads closely to the dismissal of her appeal. See FED. R. APP. P. 28(a)(8); Anderson
v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). But we generously construe her pro se
brief as arguing generally that she stated a claim about the wrongful suspension of her
driver’s license.

       The attachments incorporated into Carpenter’s amended complaint doom a
claim that her license was suspended without due process of law. She was notified by
mail that her license was suspended because she had more than ten unpaid parking
violations, see 625 ILCS 5/6-306.5(a), and she was offered a hearing to contest that
conclusion. Nothing more was necessary. Dixon v. Love, 431 U.S. 105, 113–15 (1977).

       Carpenter attended a hearing, but she says that the defendants “fail[ed] to follow
the correct procedures” in that proceeding. Such a failure, however, does not give rise
to a due-process claim. A state employee’s violation of procedure is not an injury that
the state is able to foresee and prevent through pre-deprivation process. See Easter House
No. 17-3269                                                                          Page 3

v. Felder, 910 F.2d 1387, 1404–05 (7th Cir. 1990) (en banc). Because of this, adequate
post-deprivation remedies are all that is constitutionally required for a person who
alleges she was deprived of property under those circumstances. See id. Carpenter had
the opportunity to seek review of the administrative decision by filing an action in the
Illinois Circuit Court. See 735 ILCS 5/3-103 to -104. Though she had no duty to
“exhaust” her state remedies before filing this lawsuit, “we do not allow a plaintiff to
claim that she was denied due process just because she chose not to pursue remedies
that were adequate.” Veterans Legal Def. Fund v. Schwartz, 330 F.3d 937, 941 (7th Cir.
2003). As Carpenter provides no reason why her right to review in state court was
inadequate, her complaint was properly dismissed.

       Carpenter also complains that the district court wrongly denied her three
motions for recruited counsel. But she would be hard-pressed to show a reasonable
likelihood that having an attorney would have made a difference here. See Pruitt
v. Mote, 503 F.3d 647, 659 (7th Cir. 2007). Her own pleadings show that she received due
process, and a lawyer could do nothing to revive her bygone claims of mortgage fraud
and identity theft.

       This is Carpenter’s third appeal from separate cases relating to the same course
of events. Further repetitious or frivolous appeals to this court may result in sanctions.
See FED. R. APP. P. 38.

                                                                               AFFIRMED